Case:19-07141-MCF13 Doc#:14 Filed:12/24/19 Entered:12/24/19 12:25:30                          Desc: Main
                           Document Page 1 of 2
 Exp. # 1910

                          IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF PUERTO RICO

        IN RE: IRMA GLADYS PEREZ VEGA                          CIVIL NO. 19-07141-MCF
                     Debtor
                                                                       Chapter 13

               OBJECTION TO CONFIRMATION OF PLAN FILED 12/06/2019

 TO THE HONORABLE COURT:

          COMES NOW secured creditor BANCO POPULAR DE PUERTO RICO (“Banco

 Popular” or “BPPR”) represented by the undersigned attorney and respectfully sets forth and prays:

        1. On December 6, 2019, Debtor filed a voluntary bankruptcy petition pursuant to the

 provisions of 11 U.S.C. Chapter 13. See Docket 1.

        2. On the same date, Debtor filed a Chapter 13 Payment Plan. See Docket 4.

        3. On December 24, 2019, Movant filed Proof of Claim, which relates to the secured mortgage

 loan, account ending in number 2503. See Claim Number 2.

        4. Banco Popular objects to the confirmation of the Plan for failure to comply with sections

 1322(b)(3), 1325(a)(1), 1325(a)(5) and 1327 of the Code. “[T]he Court shall confirm a Plan if it

 complies with the provisions of this Chapter and other applicable provisions of this title”; besides, if

 the holder of such claim has accepted the plan. 11 U.S.C. §1325.

        5. Claim 1 is for a total of $73,193.87 and $2,237.80 in pre-petition arrears.

        6. The Plan includes BPPR as secured creditor with an underestimated amount of pre-petition

 arrears. Such situation has the effect of making the Plan, in this case, insufficiently funded to cover

 for the pre-petition arrears of the secured creditor, priority claims, attorney fees to be paid through

 the plan and the administrative fee. The Plan’s base needs to be increased.

          WHEREFORE, Banco Popular objects to the confirmation of the proposed Plan at Docket

 4 because it is, to our best understanding, insufficiently funded.

                                              NOTICE
 Within fourteen (14) days after service as evidenced by the certification, and an additional three (3)
 days pursuant to Fed. R. Bank. P. 9006(f) if you were served by mail, any party against whom this
 paper has been served, or any other party to the action who objects to the relief sought herein, shall
Case:19-07141-MCF13 Doc#:14 Filed:12/24/19 Entered:12/24/19 12:25:30                              Desc: Main
                           Document Page 2 of 2
 Exp. # 1910

 serve and file an objection or other appropriate response to this paper with the Clerk’s office of the
 U.S. Bankruptcy Court for the District of Puerto Rico. If no objection or other response is filed
 within the time allowed herein, the paper will be deemed unopposed and may be granted unless: (i)
 the requested relief is forbidden by law; (ii) the requested relief is against public policy; or (iii) in the
 opinion of the Court, the interest of justice requires otherwise.

                  CERTIFICATE OF ELECTRONIC FILING AND SERVICE
 I hereby certify that on this date copy of this motion has been electronically filed with the Clerk of
 the Court using the CM/ECF system which will sent notification of such filing to debtor(s) attorney
 and to ALEJANDRO OLIVERAS RIVERA, US Chapter 13 Trustee, and also certify that I have
 mailed by United State Postal Service copy of this motion to non CM/ECF participant at their
 address of record in this case.

          RESPECTFULLY SUBMITTED.

          In San Juan, Puerto Rico, on the 24th day of December, 2019.

                                                   COLÓN SANTANA & ASOCIADOS, CSP
                                                   Attorney for Banco Popular de Puerto Rico
                                                   315 Coll & Toste, San Juan, PR 00918
                                                   Tel: 787-763-4111/Fax: 787-766-1289

                                                   s/ Kevin Miguel Rivera-Medina
                                                   USDC-PR No. 223914
                                                   e-mail: kmrquiebras@gmail.com
